DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
The Examiner acknowledges the amendments of claims 1, 11 – 12, & 18 and the cancellation of claims 10 & 13. Claims 1 – 9, 11 – 12, 14 – 17, & 19 – 20 are examined herein.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5 – 9, & 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Armaly (US 2008/0016641 A1), in view of Uchiyama et al. (US 2014/0290695 A1).
** Evidenced by Kewell Converts LTD
With regard to claim 1, Armaly teach a sponge product comprising a foraminous layer (12) adhered to an abrasive layer (14) to form a unitary product (paragraph [0015]).

    PNG
    media_image1.png
    260
    487
    media_image1.png
    Greyscale

Armaly does not teach a microfiber textile having an exterior surface and an interior surface, an interior surface surrounding the foraminous body layer and the abrasive body layer, such that the microfiber textile, foraminous body layer, and the abrasive body layer form a unitary product.
Uchiyama et al. teach an article for cleaning a hard surface, wherein the article is a pad composed of a core (20) and sheets (30) on opposing sides (i.e. surrounding) of the core (Fig. 2). The core may be composed of multiple layers (paragraph [0138]) and may be formed of hydrophilic material (paragraph [0140]) such as foam (paragraph [0145]). The sheet is formed of nonwoven fibers, such as microfibers (paragraph [0148]). The article provides cleaning efficiency due to the polyurethane foam absorbing and reapplying the cleaning composition while the microfiber nonwoven traps debris (paragraph [0151]).

    PNG
    media_image2.png
    210
    479
    media_image2.png
    Greyscale

Therefore, based on the teachings of Uchiyama et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to surround the core of a cleaning pad (i.e. the sponge taught by Armaly) with sheets of nonwoven microfiber to form a unitary product in order to trap debris.
Armaly teaches foraminous body layer is for absorbing fluids (paragraph [0016]) and the abrasive body layer is formed of reticulated foam (paragraph [0050]). Reticulated foam works like a sieve in that liquid particles pass through the foam with no moisture retained.** 
In other words, the foraminous body layer absorbs water and reticulated foam of the abrasive body does not absorb water. As such, the foraminous body layer and the abrasive body layer taught by Armaly inherently have different water absorption characteristics.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

With regard to claim 5, Armaly teaches the foraminous body layer comprises an open-cell hydrophilic polyurethane foam (paragraph [0025]).
With regard to claim 6, Armaly teaches the open-celled hydrophilic polyurethane foam further comprises a polyester polyol-based polyurethane foam (paragraphs [0025] – [0027]).
With regard to claims 7 – 8, Armaly teaches the abrasive body layer further comprises reticulated foam (paragraph [0050]) and non-woven nylon fibers (paragraphs [0054] – [0056]).
With regard to claim 9, Uchiyama et al. teach the microfiber nonwoven (textile) sheet further comprises PET (polyester) or nylon (polyamide) (paragraph [0148]).
With regard to claim 14, Armaly teaches the unitary product is dimensioned to enable a user to grip the sponge by the sidewalls and maneuver the body as desired (paragraph [0024]), but does not explicitly teach the size of the sponge is dimension sized for a two-hand span for wringing. However, changes in size/proportions are not patentable features.  "Mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.IV.A.
	With regard to claims 15 – 16, Army teaches a parallelogram shape (citation), but does not explicitly teach the sponge has dimensions of approximately equal length and width, such as 12 inches x 12 inches x 1 inch. However, as discussed above for claim 14, changes in size/dimensions are not patentable features. See MPEP 2144.IV.A.

Claims 2 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Armaly & Uchiyama et al., as applied to claim 1 above, and further in view of Ngai (US 2002/0146956 A1).
The references cited above fail to teach the first side and the second side of the exterior surfaces (of the microfiber sheets), respectively, comprises a first visual indicator and a second visual indicator, such as a first color and a second color. 
Ngai teaches a bifunctional nonwoven fabric for cleaning wipes (paragraph [0003]). Differing colors of the expansive surfaces may comprise colored fibrous elements provided in one of the first and second outer layers of the fibrous matrix (paragraph [0006]). Color differences assists end-users to identify those surfaces of the wipe exhibiting differing surface characteristics, such as varying degrees of abrasiveness (paragraph [0020]).
Therefore, based on the teachings of Ngai, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use different color indicators (first and second colors) on the external surface of the outer microfiber layers of the sponge taught by the combination of Armaly and Uchiyama et al. in order to assist the end-user to identify surface of the wipe exhibiting differing surface characteristics.

Claims 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Armaly & Uchiyama et al., as applied to claim 2 above, and further in view of Julemont (U.S. Patent No. 4,931,201).
With regard to claims 11 – 12, Armaly teaches the foraminous side absorbs fluid (paragraphs [0016] & [0023]) (i.e. has higher water absorptivity). Armaly teaches the abrasive side is used for scrubbing (paragraph [0016]), and is formed of reticulated foam. As discussed above for claim 10, reticulated foam works like a sieve in that liquid particles pass through the foam with no moisture (liquid) retained. Therefore, the property of low absorptivity is inherent to the material of the abrasive portion of the sponge taught by Armaly.
Uchiyama et al. do not teach the microfiber layer has a first side (of the external surface) (40) proximate to the foraminous body layer has greater water absorption characteristic than the second side (of the external surface of the microfiber layer) (36) proximate to the abrasive body layer.
	Julemont teaches a wiping cloth for cleaning non-abrasive surfaces comprising microfibers (Col. 2, Lines 21 – 29). Polypropylene microfibers having an increase in specific surface area results in higher absorption capacity (Col. 4, Lines 16 – 22).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to adjust the specific surface area of the microfibers of the microfiber sheets on each side of the sponge through routine experimentation in order to achieve the desired liquid absorption on the foraminous (first) side of the of the sponge having high water absorptivity compared to the abrasive (second) side of the sponge having low water absorptivity.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Armaly (US 2008/0016641 A1), in view of Uchiyama et al. (US 2014/0290695 A1) & Ngai (US 2002/0146956 A1).
**Evidenced by Kewell Converts LTD
With regard to claim 17, Armaly teach a sponge product comprising a foraminous layer (12) adhered to an abrasive layer (14) to form a unitary product (paragraph [0015]).

    PNG
    media_image1.png
    260
    487
    media_image1.png
    Greyscale

Armaly does not teach a microfiber textile having an exterior surface and an interior surface, an interior surface surrounding the foraminous body layer and the abrasive body layer, such that the microfiber textile, foraminous body layer, and the abrasive body layer form a unitary product.
Uchiyama et al. teach an article for cleaning a hard surface, wherein the article is a pad composed of a core (20) and sheets (30) on opposing sides (i.e. surrounding) of the core (Fig. 2). The core may be composed of multiple layers (paragraph [0138]) and may be formed of hydrophilic material (paragraph [0140]) such as foam (paragraph [0145]). The sheet is formed of nonwoven fibers, such as microfibers (paragraph [0148]). The article provides cleaning efficiency due to the polyurethane foam absorbing and reapplying the cleaning composition while the microfiber nonwoven traps debris (paragraph [0151]).

    PNG
    media_image2.png
    210
    479
    media_image2.png
    Greyscale

Therefore, based on the teachings of Uchiyama et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to surround the core of a cleaning pad (i.e. the sponge taught by Armaly) with sheets of nonwoven microfiber to form a unitary product in order to trap debris.
The references cited above fail to teach the first side and the second side of the exterior surfaces (of the microfiber sheets), respectively, comprises a first visual indicator and a second visual indicator, such as a first color and a second color. 
Ngai teaches a bifunctional nonwoven fabric for cleaning wipes (paragraph [0003]). Differing colors of the expansive surfaces may comprise colored fibrous elements provided in one of the first and second outer layers of the fibrous matrix (paragraph [0006]). Color differences assists end-users to identify those surfaces of the wipe exhibiting differing surface characteristics, such as varying degrees of abrasiveness (paragraph [0020]).
Therefore, based on the teachings of Ngai, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use different color indicators (first and second colors) on the external surface of the outer microfiber layers of the sponge taught by the combination of Armaly and Uchiyama et al. in order to assist the end-user to identify surface of the wipe exhibiting differing surface characteristics.
With regard to claim 18, the foraminous body layer is for absorbing fluids (paragraph [0016]). As discussed for claim 7 above, the abrasive body layer is formed of reticulated foam. 
Reticulated foam works like a sieve in that liquid particles pass through the foam with no moisture retained.**
In other words, the foraminous body layer absorbs water and reticulated foam of the abrasive body does not absorb water. As such, the foraminous body layer and the abrasive body layer taught by Armaly inherently have different water absorption characteristics.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Armaly, Uchiyama et al., & Ngai, as applied to claim 17 above, and further in view of Julemont (U.S. Patent No. 4,931,201).
With regard to claim 19, Armaly teaches the foraminous side absorbs fluid (paragraphs [0016] & [0023]) (i.e. has higher water absorptivity). Armaly teaches the abrasive side is used for scrubbing (paragraph [0016]), and is formed of reticulated foam. As discussed above for claim 10, reticulated foam works like a sieve in that liquid particles pass through the foam with no moisture (liquid) retained. Therefore, the property of low absorptivity is inherent to the material of the abrasive portion of the sponge taught by Armaly.
Uchiyama et al. do not teach the microfiber layer has a first side (of the external surface) (40) proximate to the foraminous body layer has greater water absorption characteristic than the second side (of the external surface of the microfiber layer) (36) proximate to the abrasive body layer.
	Julemont teaches a wiping cloth for cleaning non-abrasive surfaces comprising microfibers (Col. 2, Lines 21 – 29). Polypropylene microfibers having an increase in specific surface area results in higher absorption capacity (Col. 4, Lines 16 – 22).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to adjust the specific surface area of the microfibers of the microfiber sheets on each side of the sponge through routine experimentation in order to achieve the desired liquid absorption on the foraminous (first) side of the of the sponge having high water absorptivity compared to the abrasive (second) side of the sponge having low water absorptivity.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Armaly (US 2008/0016641 A1), in view of Uchiyama et al. (US 2014/0290695 A1), Ngai (US 2002/0146956 A1), & Julemont (U.S. Patent No. 4,931,201).
With regard to claim 20, Armaly teach a sponge product comprising a foraminous layer (12) adhered to an abrasive layer (14) to form a unitary product (paragraph [0015]).

    PNG
    media_image1.png
    260
    487
    media_image1.png
    Greyscale

Armaly teaches the unitary product is dimensioned to enable a user to grip the sponge by the sidewalls and maneuver the body as desired (paragraph [0024]), but does not explicitly teach the size of the sponge is dimension sized for a two-hand span for wringing. However, changes in size/proportions are not patentable features.  "Mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.IV.A.
Armaly does not teach a microfiber textile having an exterior surface and an interior surface, an interior surface surrounding the foraminous body layer and the abrasive body layer, such that the microfiber textile, foraminous body layer, and the abrasive body layer form a unitary product.
Uchiyama et al. teach an article for cleaning a hard surface, wherein the article is a pad composed of a core (20) and sheets (30) on opposing sides (i.e. surrounding) of the core (Fig. 2). The core may be composed of multiple layers (paragraph [0138]) and may be formed of hydrophilic material (paragraph [0140]) such as foam (paragraph [0145]). The sheet is formed of nonwoven fibers, such as microfibers (paragraph [0148]). The article provides cleaning efficiency due to the polyurethane foam absorbing and reapplying the cleaning composition while the microfiber nonwoven traps debris (paragraph [0151]).

    PNG
    media_image2.png
    210
    479
    media_image2.png
    Greyscale

Therefore, based on the teachings of Uchiyama et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to surround the core of a cleaning pad (i.e. the sponge taught by Armaly) with sheets of nonwoven microfiber to form a unitary product in order to trap debris.
The references cited above fail to teach the first side and the second side of the exterior surfaces (of the microfiber sheets), respectively, comprises a first visual indicator and a second visual indicator, such as a first color and a second color. 
Ngai teaches a bifunctional nonwoven fabric for cleaning wipes (paragraph [0003]). Differing colors of the expansive surfaces may comprise colored fibrous elements provided in one of the first and second outer layers of the fibrous matrix (paragraph [0006]). Color differences assists end-users to identify those surfaces of the wipe exhibiting differing surface characteristics, such as varying degrees of abrasiveness (paragraph [0020]).
Therefore, based on the teachings of Ngai, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to use different color indicators (first and second colors) on the external surface of the outer microfiber layers of the sponge taught by the combination of Armaly and Uchiyama et al. in order to assist the end-user to identify surface of the wipe exhibiting differing surface characteristics.
Armaly teaches the foraminous side absorbs fluid (paragraphs [0016] & [0023]) (i.e. has higher water absorptivity). Armaly teaches the abrasive side is used for scrubbing (paragraph [0016]), and is formed of reticulated foam. As discussed above for claim 10, reticulated foam works like a sieve in that liquid particles pass through the foam with no moisture (liquid) retained. Therefore, the property of low absorptivity is inherent to the material of the abrasive portion of the sponge taught by Armaly.
Uchiyama et al. do not teach the microfiber layer has a first side (of the external surface) (40) proximate to the foraminous body layer has greater water absorption characteristic than the second side (of the external surface of the microfiber layer) (36) proximate to the abrasive body layer.
	Julemont teaches a wiping cloth for cleaning non-abrasive surfaces comprising microfibers (Col. 2, Lines 21 – 29). Polypropylene microfibers having an increase in specific surface area results in higher absorption capacity (Col. 4, Lines 16 – 22).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to adjust the specific surface area of the microfibers of the microfiber sheets on each side of the sponge through routine experimentation in order to achieve the desired liquid absorption on the foraminous (first) side of the of the sponge having high water absorptivity compared to the abrasive (second) side of the sponge having low water absorptivity.  It has been held that discovering an optimum value of a result effective variable  involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
On page 11 of the Remarks filed October 31, 2022 , Applicant requested an Examiner interview to discuss the claim amendments and Applicant’s remarks and suggested an Automated Interview Request (AIR) would be submitted. The Examiner did not receive an AIR request from Applicant.
On November 14, 2022, the Examiner contacted by telephone Applicant’s representative to inquire whether Applicant still wanted an interview before this action was mailed. See appended interview summary.

Applicant argues, “Claims 11 – 13 stand rejected under § 112(b) or § 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a join inventor, or pre-AIA  the applicant regards the invention. In response to the Examiner’s remarks, claims 11 and 12 have been amended wherein ‘claim 1’ has been replaced with – claim 2--. Claim 13 has been cancelled without prejudice or disclaimer. In view of these amendments, Applicant solicits withdrawal of the § 112 rejection” (Remarks, Pg. 14).
EXAMINER’S RESPONSE: In light of Applicant’s amendments of claims 11 – 12 and the cancellation of claim 13, the previous rejection of claims 11 – 13 under 35 U.S.C. 112(b) has been withdrawn.

Applicant argues, “Applicant submits that Kewell should be disqualified because there is no evidence that this reference is publicly available as prior art before the earliest effective filing date of the instant patent application, January 25, 2019” (Remarks, Pgs. 16 – 17).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant has misunderstood the rejection. Kewell was not cited as a prior art reference. Instead, Kewell was cited as an evidentiary reference to demonstrate the claimed subject matter was inherent to the teachings of the primary prior art reference (Armaly). An evidentiary reference cited in an office action is not required to meet the effective filing date of the application.

Applicant argues, “…Applicant submits that the Examiner’s reliance on Uchiyama with respect to curing the deficiency of Armaly is misplaced for at least the following reasons. First, whereas Uchiyama’s pad 10 may comprise a core 10 and a sheet 30, it should be appreciated that sheet 30 does not actually surround the core 10 in contradistinction to the claimed microfiber textile having an interior space that surrounds the foraminous body layer and the abrasive body layer. FIG. 2 of Uchiyama, specifically relied upon in the Office Action in this regard, as well as FIG. 1 are reproduced below, annotated to illustrate this important distinction:

    PNG
    media_image3.png
    574
    693
    media_image3.png
    Greyscale

	“As illustrated, FIG. 1 depicts a perspective view of the pad 10 and FIG. 2 depicts a side elevation view of the pad 10. As highlighted in the annotated FIGS. 1 and 2 above, core 20 of the pad 10 remains exposed along the peripheral edge of the pad 10… FIG. 3 illustrating a side elevation view of the pad 10 having the sheet 30 disposed only on one outwardly facing surface is reproduced below, wherein the portions of the core 20 extending beyond the sheet 30 are highlighted:

    PNG
    media_image4.png
    243
    570
    media_image4.png
    Greyscale

	“In view of the foregoing, it is clear that Uchiyama’s pad 10 is specifically constructed such that one or both opposing sides of the core 20 may be covered with a sheet 30 in a manner that leaves the core 20 exposed, extending or otherwise at least partially uncovered along the peripheral edge of the pad 10. It should be appreciated that the uncovered portions of the core 20 are critical in the operation and function of the pad 10 which is designed to clean debris from a hard surface using a detergent surfactant absorbed and reapplied through the core adapted to contact the hard surface” (Remarks, Pgs. 21 – 22).
	“It should therefore be appreciated that the uncovered portions of core 20 are a necessary design feature of Uchiyama for assisting in the application of the cleaning composition to a hard surface. Accordingly, to the extent Uchiyama requires an uncovered portion of a core in an article for cleaning, Applicant respectfully submits that Uchiyama teaches away from the claimed invention which requires surrounding of the foraminous body layer and the abrasive body” (Remarks, Pg. 22).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, the terms of a claim are given their broadest reasonable interpretation, not the narrowest interpretation. See MPEP 2111.01. The Britannica Dictionary defines the term “surrounding” as “near or around someone or something.” Based on this definition, the term “surrounding” in Applicant’s claim does not require every surface of the claimed core to be encompassed by the claimed microfiber textile.
Second, the embodiments taught by Uchiyama are not limited to the embodiments shown in the figures. Uchiyama teaches “the sheet 30…may cover the outwardly facing surface and the surface opposed thereto so that when the first surface becomes soiled, the pat 10 may simply be inverted/reattached for continued cleaning” (paragraph [0149]). One of ordinary skill in the art would interpret this to mean all outwardly facing surfaces and all inwardly facing surfaces of the core (20) are covered by the sheet (30), which would include the teaching of an embodiment for all surfaces of the core (20) surrounded by the sheet (30). 
Third, Applicant argues the uncovered portions of the core are critical in the operation and function of the pad 10. However, Uchiyama does not even mention or claim the uncovered portion of the core described by Applicant as “exposed core along peripheral edge” and “extended core along peripheral edge.” 
Furthermore, Uchiyama teaches the pad (10), not necessarily the core (20), is adapted to be in contact with the hard surface (paragraphs [0006] – [0007]). Uchiyama teaches the microfiber sheet 30 is permeable to allow for transmission of fluid therethrough (paragraph [0138]). When considering the reference in its entirety, one of ordinary skill in the art would recognize Uchiyama is referring to cleaning fluid/detergent. Fig. 2 of Uchiyama et al. explicitly shows an embodiment in which the core (20) is intended to not be in contact with the hard surface to be cleaned due to the presence of the microfiber sheet (30) for trapping debris. As such, one of ordinary skill in the art would recognize Uchiyama teaches the foam core is capable of absorbing and reapplying the cleaning composition through the permeable microfiber sheet.
Therefore, contrary to Applicant’s assertion, Uchiyama does not teach or suggest the “extended core along peripheral edge” as a critical feature of every embodiment of the cleaning pad of their invention. Applicant assumes such a feature is required by the reference merely because the feature is shown in the figures (drawings). However, as discussed above, the teachings of a reference are not limited to the features shown in the drawings.
MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

Applicant argues, “Applicant further submits that the specific process disclosed in Uchiyama for manufacturing nonwoven microfiber sheets also teaches away from a sheet surrounding the core 30. As set forth at paragraphs [0152] to [0157], a sheet may be formed from a ‘two dimensional nonwoven precursor web using apparatus 50 as shown in FIGS. 6 and 7.’ Uchiyama’s web-based manufacture is limited to producing a sheet in a bed roll manner wherein one or more pattern rolls may be configured to form protrusions on the rolled sheet. As such, a rolled sheet having protrusions is operable for affixing to planar surfaces of a cure body rather than surrounding a curved contour of the body, thereby exposed an uncovered portion or edge thereof” (Remarks, Pg. 23).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant directs the reader to paragraphs [0152] to [0157] of Uchiyama et al., which teaches a process for manufacturing a single microfiber sheet (30), not a method of attaching one or more sheet(s) to the core (20). This method does not limit the flexibility or capability of microfiber sheets to cover a curved contoured core. It is worth noting Uchiyama et al. do not teach a curved contoured core body.
Second, Applicant’s claims do not recite a curved contour core body.
Third, the teachings of Uchiyama et al. suggest using a plurality of sheets to cover multiple surfaces of the core (see Fig. 2). Therefore, one of ordinary skill in the art would recognize Uchiyama et al. uses the term “the sheet” to refer to one or more sheets to accomplish covering the multiple surfaces of the core.

Applicant argues, “Applicant further submits that the remaining tertiary references, i.e., Ngai and Julemont, taken alone or in any reasonable combination, are of little avail for purposes of establishing obviousness because these references contain no teaching or suggestion with respect to the features being relied upon in the present response” (Remarks, Pg. 23).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the discussion above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781